COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


JOSE JESUS SOSA
                                                                  MEMORANDUM OPINION*
v.     Record No. 1594-05-2                                            PER CURIAM
                                                                     OCTOBER 25, 2005
SIGNATURE SERIES CONSTRUCTION, INC. AND
 CINCINNATI INDEMNITY COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Wesley G. Marshall, on brief), for appellant.

                 (Calvin W. Fowler, Jr.; Misty D. Evans; Williams Mullen, on brief),
                 for appellees.


       Jose Jesus Sosa appeals a decision of the Workers’ Compensation Commission

(1) finding that he failed to prove he sustained an injury by accident arising out of his

employment on November 14, 2003; and (2) allowing witness Diane Martin to testify at the

hearing when she was not identified in pre-hearing discovery. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Sosa v. Signature Series

Construction, Inc., VWC File No. 216-92-98 (June 17, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                            Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.